UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4343


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAYMOND ALAN GRIFFIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00096-BO-1)


Submitted: April 27, 2020                                         Decided: April 30, 2020


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Kristine L. Fritz, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Alan Griffin appeals his jury conviction for bank robbery, in violation of

18 U.S.C. § 2113(a) (2018). Griffin first asserts that the district court erred when it denied

his motion to suppress evidence seized by police on the day of his arrest without first

conducting an evidentiary hearing. Griffin also argues that it was error for the district court

to deny his motion for judgment of acquittal because he asserts there was insufficient

evidence to establish beyond a reasonable doubt: (1) that he was the person who committed

the robbery; and (2) the intimidation element necessary for a bank robbery conviction under

§ 2113(a). 1 We reject Griffin’s arguments and affirm.

       First, an evidentiary hearing is not always required to resolve a motion to suppress.

See Fed. R. Crim. P. 12(c) (reflecting that a district court “may” schedule a motion hearing

to resolve a pretrial motion). Admittedly, “[w]hen material facts that affect the resolution

of a motion to suppress evidence . . . are in conflict, the appropriate way to resolve the

conflict is by holding an evidentiary hearing after which the district court will be in a

position to make findings.” United States v. Taylor, 13 F.3d 786, 789 (4th Cir. 1994).

Accordingly, reversible error occurs if, in denying a motion to suppress, a district court

makes credibility determinations based solely on conflicting affidavits and “resolve[s]

conflicting positions in favor of the Government.” Id. (directing that an evidentiary hearing




       1
         Griffin has also filed a motion to file a pro se supplemental brief. Because Griffin
is represented by counsel and this appeal is not submitted pursuant to Anders v. California,
386 U.S. 738 (1967), that motion is denied.

                                              2
be conducted on remand where the district court made a credibility determination to resolve

the motion to suppress).

       While we generally conduct a de novo review of a district court’s legal conclusions

made in denying a motion to suppress and review its factual findings for clear error, United

States v. Seerden, 916 F.3d 360, 365 (4th Cir. 2019), a district court’s decision whether to

hold an evidentiary hearing before ruling on a motion to suppress is reviewed for an abuse

of discretion. See United States v. Cintron, 724 F.3d 32, 36 (1st Cir. 2013). In this regard,

a hearing is required only if the motion to suppress is “sufficiently definite, specific,

detailed, and non-conjectural” to enable a district court to conclude that contested issues of

fact going to the validity of the search are in question. United States v. Unimex, Inc., 991

F.2d 546, 551 (9th Cir. 1993) (internal quotation marks omitted); see United States v.

Harrelson, 705 F.2d 733, 737 (5th Cir. 1983) (“Factual allegations set forth in the

defendant’s motion [to suppress], including any accompanying affidavits, must be

sufficiently definite, specific, detailed, and nonconjectural, to enable the court to conclude

that a substantial claim is presented.” (internal quotation marks omitted)).

       We find that Griffin’s motion fell short of being “sufficiently definite, specific,

detailed, and non-conjectural” to suggest that an evidentiary hearing was required.

Unimex, 991 F.2d at 551. Notably, the issues Griffin asserts were “contested”—and, thus,

required an evidentiary hearing to resolve—were either immaterial to the court’s

suppression decision or were not “contested” at all. Contrary to Griffin’s argument that an

evidentiary hearing was required before the district court could rule on the suppression

motion, we find that the narrative Griffin provided in his motion to suppress about how his

                                              3
detention and arrest unfolded actually paralleled what was described in and corroborated

by the discovery Griffin attached to the motion. 2 We thus discern no abuse its discretion

in the district court’s decision to rule on Griffin’s motion to suppress without first

conducting an evidentiary hearing.

       We next review de novo the district court’s decision to deny Griffin’s motion for

judgment of acquittal. United States v. Zelaya, 908 F.3d 920, 925 (4th Cir. 2018), cert.

denied, 139 S. Ct. 855 (2019). We will uphold the jury’s verdict if, viewing the evidence

in the light most favorable to the Government, substantial evidence supports the verdict.

United States v. Burfoot, 899 F.3d 326, 334 (4th Cir. 2018). In reviewing the Government’s

evidence, we must ask whether “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” United States v. Robinson, 855 F.3d

265, 268 (4th Cir. 2017) (internal quotation marks omitted). During this inquiry, we may

not “assess witness credibility,” however, and must “assume that the jury resolved any

conflicting evidence in the prosecution’s favor.” United States v. Savage, 885 F.3d 212,

219 (4th Cir. 2018) (internal quotation marks omitted).         “A defendant bringing a

sufficiency challenge must overcome a heavy burden” as reversal is “confined to cases

where the prosecution’s failure is clear[.]” United States v. Palomino-Coronado, 805 F.3d


       2
          We have nonetheless expressly recognized that we may consider evidence
presented at trial and sentencing when reviewing a district court’s suppression ruling. See
United States v. Gray, 491 F.3d 138, 147-51 (4th Cir. 2007) (reaffirming “that when later
proceedings confirm the correctness of the district court’s findings, we can affirm a pre-
trial suppression ruling based on such evidence”). In this regard, we find that the factual
findings the district court made when it denied Griffin’s suppression motion were fully
confirmed by the testimony later presented at trial.

                                            4
127, 130 (4th Cir. 2015) (internal quotation marks omitted). Griffin has not met this

exacting burden.

       Griffin argues that the Government produced insufficient evidence to identify him

as the bank robber because it presented no direct evidence of his involvement in the robbery

and the circumstantial evidence did not exclude the reasonable possibility that he was

innocently in possession of money at the time of his arrest. More specifically, Griffin

insists that the Government’s evidence was insufficient because witnesses struggled to

identify him as the perpetrator and no expert testimony linked him to the robbery scene.

Griffin’s arguments ignore the wealth of testimony presented at trial, which—when viewed

“in the light most favorable to the Government”—easily supports the jury’s verdict. The

physical evidence collected during Griffin’s arrest and subsequent investigation further

supports the jury’s determination that Griffin was the individual who robbed the bank.

Contrary to Griffin’s suggestion, the jury is allowed to “draw upon common experience

and to rely upon reasonable intuitions” when drawing conclusions from the evidence with

which it is presented.    United States v. Ashley, 606 F.3d 135, 140 (4th Cir. 2010)

(“[Defendant’s] argument seems premised on the view that juries cannot draw reasonable

inferences, but that is precisely what juries are empanelled to do.”). We thus conclude that

Griffin’s challenge to the sufficiency of evidence identifying him as the bank robber is a

far-cry from one “where the prosecution’s failure is clear[.]” See Palomino-Coronado, 805

F.3d at 130.

       We similarly reject Griffin’s argument that the Government produced insufficient

evidence to establish the intimidation element of 18 U.S.C. § 2113(a). To establish bank

                                             5
robbery under § 2113(a), the Government was required to prove that money was taken “by

force and violence, or by intimidation.” 18 U.S.C. § 2113(a); United States v. Ketchum,

550 F.3d 363, 365 n.1 (4th Cir. 2008). The intimidation element is satisfied, however, if

“an ordinary person in the teller’s position reasonably could infer a threat of bodily harm

from the defendant’s acts, whether or not the defendant actually intended the intimidation.”

United States v. Woodrup, 86 F.3d 359, 364 (4th Cir. 1996) (internal quotation marks

omitted). “Under this test, the subjective courageousness or timidity of the victim is

irrelevant[.]” Ketchum, 550 F.3d at 367 (internal quotation marks omitted).

       Contrary to Griffin’s argument, “proof of express threats of bodily harm, threatening

body motions, or the physical possibility of a concealed weapon” are not required to

establish the intimidation element. Id. (internal quotation marks omitted). Notably, the

bar to establishing the intimidation element is not exceedingly high and “generally may be

established based on nothing more than a defendant’s written or verbal demands to a

teller[.]” Id. And as Griffin correctly concedes, we have previously determined that the

intimidation element will be established when—as happened in this case—an individual

reaches toward a bank teller and “vault[s] over the counter at her in the course of a bank

robbery.” Woodrup, 86 F.3d at 364 (holding that such evidence was “more than sufficient

to support a finding by the jury that the teller was intimidated because she reasonably could

infer a threat of bodily harm”).

       After reviewing the evidence, we find that the Government presented more than

enough evidence to allow the jury to conclude that “an ordinary person in the teller[s’]

position[s] reasonably could infer a threat of bodily harm from [Griffin’s] acts[.]” Id. We

                                             6
thus discern no error in the district court’s decision to deny Griffin’s motion for judgment

of acquittal on this ground.

       Based on the foregoing, we deny Griffin’s motion to file a pro se supplemental brief

and affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             7